Case 3:18-cv-11026-MAS-DEA Document 438 Filed 06/21/21 Page 1 of 2 PageID: 10198




                                                                            WRITER’S DIRECT DIAL: (609) 734-6358
                                               June 21, 2021
VIA ECF

The Honorable Michael A. Shipp, U.S.D.J.
United States District Court
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

       RE:     Amgen, Inc. v. Sandoz Inc., et al.
               Civil Action No. 18-11026 (MAS)(DEA) (consolidated)

Dear Judge Shipp:

        We represent Defendants Sandoz Inc. in the above referenced matter. On behalf of Defendants,
please accept this letter updating the trial schedule set forth in our letter dated June 20, 2021 (D.E. 435).
We have increased the anticipated length of the direct examination of Dr. Steed by 0.50 hours.

       As a result, the trial schedule for Tuesday will be:

       Dr. Steed
       Direct: 1.5
       Cross: 0.5
       Dr. Sacchetti
       Direct: 0.75
       Cross: 0.5
       Dr. Miller
       Direct: 1
       Cross: 0.25
       Susan Kim
       Direct and Cross (by counter-designation): 0.40
We thank the Court for its attention to this matter.

                                                       Respectfully submitted,

                                                       /s/Eric I. Abraham
                                                       ERIC I. ABRAHAM
Case 3:18-cv-11026-MAS-DEA Document 438 Filed 06/21/21 Page 2 of 2 PageID: 10199

HILL WALLACK LLP
ATTORNEYS AT LAW



Page 2



cc:      Counsel of Record via ECF
